In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS


*******************************************
DYLIA L. WHITE,                           *
                                          *                 No. 12-362V
                  Petitioner,             *                 Special Master Christian J. Moran
                                          *
 v.                                       *
                                          *                 Filed: June 10, 2013
SECRETARY OF THE DEPARTMENT               *
OF HEALTH AND HUMAN SERVICES,             *                 Stipulation; influenza vaccine;
                                          *                 Guillain-Barré syndrome
                  Respondent.             *
*******************************************

David C. Richards, Christensen and Jensen, P.C., Salt Lake City, UT, for Petitioner;
Debra Filteau Begley, United States Department of Justice, Washington, D.C., for Respondent.

                                 UNPUBLISHED DECISION1

       On June 7, 2013, the parties filed a joint stipulation concerning the petition for
compensation filed by Dylia L. White on June 7, 2012. In her petition, petitioner alleged that the
influenza vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), and which she received on September 24, 2009, caused her to suffer Guillain-Barré
Syndrome (“GBS”). Respondent denies that the influenza vaccine caused petitioner to suffer
GBS or any other injury.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds said stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

               A lump sum payment of $112,500.00 in the form of a check payable to
               petitioner, Dylia L. White. This amount represents compensation for
               all damages that would be available under 42 U.S.C. § 300aa-15(a).

1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        In the absence of a motion for review filed pursuant to RCFC, Appendix B, the clerk is
directed to enter judgment in case 12-362V according to this decision and the attached
stipulation.2

       Any questions may be directed to my law clerk, Tucker McCarthy, at (202) 357-6392.

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                2